COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00165-CV


IN THE INTEREST OF M.M., C.M.,
E.M., AND I.M., CHILDREN


                                    ------------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On August 8, 2011, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk=s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellant, within fifteen days, made arrangements to pay for the clerk=s record

and provided this court with proof of payment.


      1
       See Tex. R. App. P. 47.4.
      Because appellant has not provided proof of payment arrangements for

the clerk=s record, it is the opinion of the court that the appeal should be

dismissed for want of prosecution.       Accordingly, we dismiss the appeal. See

Tex. R. App. P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J. and DAUPHINOT, J.

DELIVERED: August 31, 2011




                                     2